Citation Nr: 9916323	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, including post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1967 to May 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) June 1995 rating decision which denied 
service connection for dysthymia and PTSD.


FINDINGS OF FACT

1.  Medical evidence of record does not reveal a clear 
diagnosis of PTSD; there is no competent medical evidence of 
record linking the claimed PTSD to service.

2.  Psychiatric symptomatology of chronic disability was not 
evident in service or for many years thereafter; competent 
evidence does not show a link between the current dysthymia 
or any other psychiatric disability and the veteran's active 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for a chronic acquired psychiatric 
disability, including PTSD.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from injury or disease, which is incurred in or 
aggravated by a veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed presumptively for psychosis if the disability 
becomes manifest to a compensable degree within 1 year after 
a veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In the case involving PTSD, clear medical diagnosis 
of the disorder, and credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link 
between the current symptomatology and the in-service 
stressor, is required.  38 C.F.R. § 3.304(f).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal any 
report or clinical finding showing any psychiatric 
symptomatology or disability, or any early symptom or 
manifestation consistent with dysthymia and/or PTSD.  No 
pertinent report or abnormal psychiatric finding were noted 
on service separation medical examination in May 1971.

His service records reveal that he served aboard the aircraft 
carrier USS Ranger for 6 months and participated in combat 
support operations in the Gulf of Tonkin off the coast of 
Vietnam; his military occupational specialty was aircraft 
mechanic.

The veteran has been service connected for several 
disabilities, unrelated to his claimed psychiatric 
disability/PTSD, since May 29, 1971, the day following the 
date of his active service separation.  He did not mention 
the presence of any symptomatology associated with a 
psychiatric disability or PTSD on his initial, 1971 
application for VA disability compensation or pension, in 
subsequent claims for increased compensation and other 
communications with VA (until his December 1994 claim of 
service connection for PTSD), on VA medical examination in 
September 1971, or during VA outpatient treatment between 
September 1981 and October 1982.

In December 1994, the veteran indicated that he served on the 
flight deck aboard the USS Ranger in support of combat 
operations in Vietnam.  He described in detail one event 
during such service which nearly resulted in his death; 
reportedly, he was preparing an aircraft for takeoff (and was 
wearing chains on his shoulders weighing about 80 pounds) 
and, at one point, found himself in the path of jet engine 
thrust which sent him "sailing through the air" and nearly 
throwing him overboard.  He indicated he felt like he did not 
fit in the world around him since his service separation.

On VA psychiatric examination in May 1995, the veteran 
indicated that he served aboard an aircraft carrier off the 
coast of Vietnam; his duties reportedly consisted of 
preparing planes for takeoff and assisting with their 
landing.  He indicated that he did not participate in combat, 
but was exposed to several traumatic events aboard his 
aircraft carrier, including having witnessed one of his 
friends being thrown into the "catwalk" when a plane 
started its engines.  He also described his own near-death 
experience in service (described in more detail above) and 
believed that his life had not been the same since then.  
Reportedly, he found it very difficult to adjust to life 
after service and experienced problems finding and keeping 
jobs (despite having a Master's degree).  He indicated that 
he felt helpless, hopeless, and sometimes felt like he did 
not want to live anymore.  On examination, chronic dysthymia 
was diagnosed.

VA outpatient treatment records from June 1994 to March 1996 
reveal intermittent treatment and participation in 
psychotherapy associated with symptoms of depression, lack of 
motivation, isolation, and difficulty sleeping.  In June 
1994, the veteran indicated that he experienced decreased 
"life motivation" since his mother's death in 1990; on 
examination, the clinical impression was depression and 
alcohol abuse.  In August 1994 and on several occasions 
thereafter, an unconfirmed diagnosis of PTSD was indicated.  
In September 1994, he reported that he felt disconnected from 
the world and society since his Vietnam service, noting that 
he felt helpless, hopeless, and that he did not have control 
over his life.  During this period of treatment, depression, 
dysthymia, and alcohol abuse were diagnosed.

On VA psychiatric examination in February 1997, including the 
examiner's review of the claims folder, the veteran 
essentially confirmed the previously-described sequence of 
events during service aboard an aircraft carrier; he also 
indicated that he witnessed another person being sucked into 
an "A6 turbine."  After his return from Vietnam, he 
reportedly had a hard time adjusting to jobs and relations 
with others, things "did not feel the same," he felt that 
he should have died in Vietnam, and frequently thought about 
death; he indicated that he experienced nightmares and was 
frequently depressed, but denied symptoms of increased 
startle response, intrusive thoughts, and hypervigilance.  On 
examination, dysthymic disorder and alcohol abuse in 5-month 
remission were diagnosed.

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic acquired psychiatric 
disability, including PTSD, is not well grounded.  The 
medical evidence of record does not support the veteran's 
contention that he currently has PTSD; a clear medical 
diagnosis of PTSD is not presently of record, nor is the 
disorder shown to have ever been diagnosed.  Neither does his 
service administrative record reveal that he was the 
recipient of any personal combat citation.  Thus, the 
requirements of 38 C.F.R. § 3.304(f) with regard to claims of 
service connection for PTSD have not been met.  The Board 
stresses that although an unconfirmed diagnosis of PTSD was 
indicated during VA psychotherapy in August 1994 and on 
several occasions thereafter, a clear diagnosis of PTSD is 
required; the disorder was not diagnosed on VA psychiatric 
examination in May 1995 or February 1997.  Although he 
suggested during VA psychotherapy between August 1994 and 
March 1996, that he experienced psychiatric symptomatology 
since active service, a medical professional has never 
suggested that there is a link between active service or any 
event therein and any current psychiatric disability.

Moreover, where the determinant issue involves a question of 
medical diagnosis or causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Libertine, 9 
Vet. App. 521; Grottveit, 5 Vet. App. at 93.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Grivois, 6 Vet. App. 
at 140, citing Espiritu, 2 Vet. App. at 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  
Grottveit, 5 Vet. App. at 93.

In this case, the only evidence of record specifically 
linking the claimed PTSD and/or any other psychiatric 
disability to service consists of the veteran's own 
contentions.  Such contentions, however, are insufficient to 
well-ground his claim because he is not competent to offer 
evidence requiring medical knowledge.  Id.

The Board notes that although the veteran indicated on VA 
psychiatric examination in May 1995 that he did not engage in 
combat with the enemy, his service records indicate service 
in support of combat operations in Vietnam.  However, 
assuming, without deciding, that 38 U.S.C.A. § 1154(b) (West 
1991) is applicable to his service connection claim, 
application of § 1154(b) does not make his claim well 
grounded because, as noted above, medical evidence of nexus 
between a current disability and service is required.  In 
Libertine, 9 Vet. App. 521, the U.S. Court of Appeals for 
Veterans Claims held that certain disabilities are 
susceptible to observation by lay persons, thus warranting a 
grant of service connection under 38 U.S.C.A. § 1154(b) based 
on lay statements alone, but in other instances, medical 
evidence of nexus to service is still required.  Id. at 524.  
In this case, the Board finds that while the veteran is 
capable of describing the nature of the stressful events to 
which he was exposed during active wartime service and to 
testify with regard to his current symptomatology as he 
experiences it, see Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is not competent, as a lay person, to provide 
medical diagnosis of PTSD or any other chronic psychiatric 
disability or to establish the required nexus between 
exposure to traumatic events and the onset of PTSD and/or 
dysthymia many years thereafter.

Although the veteran's claim of service connection for a 
chronic acquired psychiatric disability, including PTSD, has 
been considered and denied by the Board on a ground different 
from that of the RO, which denied the claim on the merits, 
the veteran has not been prejudiced by the decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration than his claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for a chronic acquired psychiatric 
disability, including PTSD, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

